Title: From George Washington to Lieutenant Colonel John Parke, 11 April 1778
From: Washington, George
To: Parke, John

 

Sir
Head Quarters [Valley Forge] 11th April 1778

I recd yours of Yesterday. As you seem to think you have been treated in an unusual manner, I will give you my reasons for ordering Colo. Scammel to act as he has done. You had been repeatedly reported by Brig. Genl Scott as absent without leave and even when present inattentive to your Duty I therefore had you arrested, upon your arrival in Camp, that you might answer these charges. Finding that no person could support them in the absence of Genl Scott, who will not return under three or four Weeks, I thought it would be hard to continue you under the rigor of an arrest for so long a time, and therefore directed Colo. Scammel to release you from the Arrest; but at the same time to suspend you from command till the matter could be determined. I am sorry that peculiar circumstances render it impossible to bring on your trial as soon as I could wish, but I am determined not to admit any Officer, whose Character labours under the least suspicion, of unmilitary Behaviour to so important a command as that of a Regiment, much less of a Brigade. I am &c.

G. W——n


P.S. as to the letters you wrote to Colo. Scammel I have neither seen nor heard any thing of them.

